Citation Nr: 1619908	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than October 25, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  On January 22, 1981, VA received two statements from the Veteran in which he claimed service connection for nerves; this claim is reasonably construed to include an anxiety disorder.  

2.  The Veteran's January 1981 claim was never adjudicated. 
 
2.  At the time of the Veteran's October 25, 2002 claim for service connection for PTSD, there was a pending, unadjudicated claim for service connection for an anxiety disorder.



CONCLUSION OF LAW

The requirements for an effective date of January 22, 1981 for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, as the Board's decision is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than October 25, 2002, for the grant of service connection for PTSD.  In essence, he contends that he is entitled to an effective date of September 1998, the date that the Social Security Administration deemed him disabled due to PTSD.

However, the Board notes that the Veteran filed a claim for service connection for a back injury, a condition described as "Agent Orange exposure," and for nerves on January 22, 1981.  In an accompanying statement, the Veteran described the symptoms of his Agent Orange exposure to be extreme nervousness, which he had experienced since returning from serving in the Republic of Vietnam.   The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Therefore, the Board finds that the Veteran filed a claim for a mental health condition at that time.

A review of the Veteran's record shows that effort was undertaken to develop his claim; however, the claim for service connection for a mental health condition was never adjudicated.

The Veteran subsequently filed a claim for service connection for PTSD in January 2002.  In a June 2003 rating decision, the agency of original jurisdiction (AOJ) granted service connection for PTSD, rated at 50 percent disabling and effective October 25, 2002, the date of receipt of that claim.  In March 2004, the AOJ increased the rating to 100 percent, effective November 19, 2003.  Subsequently, in an August 2007 rating decision, the AOJ granted the 100 percent rating effective as of October 25, 2002. 

In a July 2015 statement, the Veteran's representative noted that the Veteran filed a claim for a nervous condition in January 1981 which was never adjudicated.  In multiple statements to VA and at the January 2016 hearing, the Veteran reiterated his belief that he was entitled to an earlier effective date for PTSD, as the condition had existed prior to his October 25, 2002 claim for service connection. 

Here, the Board finds that the Veteran's January 22, 1981 claim for compensation included a description of symptoms of nervousness and, therefore, a claim for service connection for a mental health condition.  Despite additional development undertaken by the AOJ, it appears no final decision was issued as to this claim.  Regardless, even if such a decision were issued, the record does not include a notification letter indicating that the Veteran was informed of any resolution of his claim for service connection.  Thus, the Board finds, at the time the Veteran filed his claim for compensation for PTSD in October 2002; there was a pending, unadjudicated claim for service connection for a mental health condition.

As such, the Board finds that an effective date of January 22, 1981-the date of receipt of the Veteran's claim for service connection-is warranted.


ORDER

Entitlement to an effective date of January 22, 1981 for the grant of service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


